Ruffin, Chief Judge.
The Supreme Court granted certiorari in this case, and in Smith v. State1 reversed the judgment of this court. We therefore vacate our opinion in Smith v. State2 and make the judgment of the Supreme Court the judgment of this court. The case is remanded to the trial court for proceedings consistent with this opinion.

Judgment reversed.


Andrews, P. J., Johnson, P. J., Ellington, Miller, Adams and Bernes, JJ., concur.


 279 Ga. 396 (614 SE2d 79) (2005).


 268 Ga. App. 231 (601 SE2d 708) (2004).